Name: Council Decision (CFSP) 2015/972 of 22 June 2015 launching the European Union military operation in the southern Central Mediterranean (EUNAVFOR MED)
 Type: Decision
 Subject Matter: regions and regional policy;  European construction;  cooperation policy;  natural environment;  international security
 Date Published: 2015-06-23

 23.6.2015 EN Official Journal of the European Union L 157/51 COUNCIL DECISION (CFSP) 2015/972 of 22 June 2015 launching the European Union military operation in the southern Central Mediterranean (EUNAVFOR MED) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 42(4) and 43(2) thereof, Having regard to Council Decision (CFSP) 2015/778 of 18 May 2015 on a European Union military operation in the southern Central Mediterranean (EUNAVFOR MED) (1), and in particular Article 5 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 18 May 2015, the Council adopted Decision (CFSP) 2015/778. (2) Following the recommendation of the Operation Commander, EUNAVFOR MED should be launched on 22 June 2015. (3) In accordance with Article 5 of Protocol No 22 on the position of Denmark annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and implementation of decisions and actions of the Union which have defence implications. Consequently, Denmark is not participating in the adoption of this Decision, is neither bound by it nor subject to its application, and does not participate in the financing of this operation, HAS ADOPTED THIS DECISION: Article 1 The Operation Plan and the Rules of Engagement concerning the European Union military operation in the southern Central Mediterranean (EUNAVFOR MED) are hereby approved. Article 2 1. EUNAVFOR MED shall be launched on 22 June 2015. 2. In accordance with Article 2(3) of Decision (CFSP) 2015/778, the Council shall assess whether the conditions for transition beyond the first phase of the operation have been met, taking into account any applicable UN Security Council Resolution and consent by the coastal states concerned. Subject to such assessment by the Council, and in accordance with Article 6(1) of Decision (CFSP) 2015/778, the Political and Security Committee shall have the power to decide when to make the transition between the different phases of the operation. Article 3 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 22 June 2015. For the Council The President F. MOGHERINI (1) OJ L 122, 19.5.2015, p. 31.